         Case 2:19-cv-02212-APG-VCF Document 33 Filed 05/29/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JIA JIA USA LLC,                                        Case No.: 2:19-cv-02212-APG-VCF

 4            Plaintiff                                     Order Denying Motions as Moot

 5 v.                                                           [ECF Nos. 14, 15, 19, 20]

 6 GBS BUSINESS CORPORATION, et al.,

 7            Defendants

 8        In light of the parties’ status reports indicating they have settled this matter (ECF Nos.

 9 31, 32),

10        I ORDER that the pending motions (ECF Nos. 14, 15, 19, 20) are DENIED as moot.

11        DATED this 29th day of May, 2020.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
